DETAILED ACTION
The communication dated 5/16/2022 has been entered and fully considered.
Claims 2 and 13 were canceled. Claims 1, 3-12, and 14 were amended. Claims 15-18 were added. Claims 1, 3-12, and 14-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 5/16/2022, with respect to claims 1-3 and 5-11 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 1-3 and 5-11 have been withdrawn.
Applicant’s arguments, see page 7, filed 5/16/2022, with respect to claims 4 and 12-14 have been fully considered and are persuasive.  The dependency objections of claims 4 and 12-14 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-12, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claims 1 and 11, Kim KR 101171315 B1, the closest prior art, differs from the instant claims in failing to teach the claimed control unit configuration. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the washing machine taught by Kim as claimed.
Claims 3-10 and 17-18 are allowed as they are dependent upon allowed claim 1.
Claims 12 and 14-16 are allowed as they are dependent upon allowed claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711